Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Receipt of Applicants’ Response, filed 7 February 2022, is acknowledged.  No claims are amended therein.  Upon finalization and entry of the Restriction Requirement (see below), claims 44 – 62 will be available for substantive examination.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election, without traverse, of the invention of Group I, claims 44 – 62, in the Response filed on7 February 2022.  
Claim 63 is hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement (IDS) filed 10 July 2020, which is now of record in the file.
Claim Objections 
Claim 45 is objected to for reciting the phrase, “any preceding claim,” in light of the fact that only claim 44 precedes claim 45.  The Examiner would suggest that Applicants amend the claim to recite “[[an]] the alkali phosphate or [[an]] the alkali silicate glassy material 

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s), absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 44 – 62 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Verraedt, E., et al., Journal of Pharmaceutical Sciences 100(10):  4295 – 4301 (2011), identified on the Information Disclosure Statement (IDS) filed 10 July 2020, cite no. 5 (NPL) (“Verraedt (2011)”), in view of US 2011/0300188 A1 to Shimp, L., et al., published 8 December 2011, identified on the IDS filed 10 July 2020, cite no. 7 (USPATAPP) (“Shimp ‘188”), and US 2007/0207266 A1 to Lemke, H., published 6 September 2007 (“Lemke ‘266”), as evidenced by Applicants’ specification.
The Invention As Claimed 
	Applicants claim a process for the preparation of a plurality of particles, wherein the process comprises the steps of providing a plurality of core substrates each comprising a plurality ° C during fluidization, and the core substrates are maintained at a temperature of 30 - 50° C during fluidization.
The Teachings of the Cited Art 
µm and pore diameters smaller than 2 nm that were loaded with a pharmaceutically active ingredient (ibuprofen), which active diffused from the particles over a period of up to 14 days in vitro (see Abstract), wherein the particles are spherical in shape (see p. 4295, 2nd col., 2nd para.), wherein loading of the active was 10% wgt (see p. 4296, 2nd col., 3rd para.), wherein the particles originated from a silica sol comprising tetraethoxysilane (TEOS), the sol prepared by adding an HCl solution dropwise to a mixture of TEOS and ethanol under magnetic stirring, aging the acidified mixture for 3 hours, adding 18 mL of the sol to 150 mL of silicone oil under magnetic stirring overnight, centrifuging for 2 min at 837 g, removing residual silicone oil via multiple rinses with a water-ethanol mixture, drying the silica at 55° C for 48 hours and calcining the spheres (see p. 4296, 1st col., last para. – 2nd col., first para.), and wherein the TEOS–ethanol–HCl–H2O molar ratio of the sol was 1:3:1.74:6 (see p. 4296, 1st col., last para.).  The reference does not disclose porous particles coated with an alkali phosphate, or silicate, glass, applied using a fluidized bed process.  This, and related deficiencies, are remedied by the teachings of Shimp ‘188 and Lemke ‘266.
	Shimp ‘188 discloses particles comprising a biologically active agent and a surface component comprising a silicate content, wherein the biologically active agents can comprise analgesics (see Abstract), wherein the coated particulates and the coating compositions display improved biological activity, as well as related bone grafting materials comprising the particulates (see ¶[0009]), wherein thermal spraying is used to coat the calcium phosphate particulate with a biocompatible silicate glass component (see ¶[0011]), wherein the particles comprise a surface coating coupled thereto comprising a silicate glass, and can be used in bone graft materials (see ¶[0015]), wherein such coating offer advantages such as melting at lower temperatures to more effectively coat the substrate particles, and so that the chemical composition of the coated particles can be preserved (id.), and that the biological advantages of the silicate coating materials can be incorporated into bone graft materials comprising the coated particles, particularly for implantation into osseous sites in vivo (see ¶[0018]), wherein the silicate glass comprises a Si02-Na20-CaO-P20 system, or Na20-K20-Mg0-Ca-B203-P205-SiO2 system (see ¶[0020]), wherein the glass coating is formed from a sol-gel slurry of tetraethoxysilane, triethylphosphate, nitric acid and calcium nitrate, and is applied to the particulates by any convenient means (see ¶[0022]), wherein the coated particles are dried at temperatures up to about 200° C  (see ¶[0023]), wherein the percent of the outer surfaces of the particles being coated can vary from about 5 to about 100%, and the weight percent of the glass coating an vary from about 1% to about 100% (see ¶[0032]), wherein the coated powders can have one or more therapeutic biologically active agents incorporated therein including, for example, bone morphogenetic proteins and growth factors (such as, e.g., BMP-2, BMP-7, PDGF, etc.), antibiotics, and analgesics (see ¶[0038]), and wherein, in a specific embodiment, particles are prepared with a size distribution of 90% in the range of about 5 to about 40 µm (see ¶[0040]).
Lemke ‘266 discloses physical vapor deposition techniques are used to coat particulates suspended in a fluidization gas, wherein the techniques comprise introducing a physical vapor deposition cloud into a fluidized bed chamber that contains the particulates to be coated suspended in the fluidization gas, such that, as the vapor passes through the fluidized bed, the see Abstract; see also ¶[0017]), wherein combining fluidized beds with direct vapor deposition provides significant advantages in the way advanced materials such as composite powders are designed and manufactured (see ¶[0042]), wherein many different types of particulates may be coated, such as powders, fibers, unwoven fibers, chopped fibers, milled fibers, whiskers, nanosized materials, dendrimers, pigments and/or amorphous materials, the particulates comprising elements, metals, metal alloys, ceramics, oxides, carbides, borides, nitrides, carbonitrides, plastics, woods and the like (see ¶[0051]), wherein the coating material vapor comprises a substantially pure metal, metal alloy, intermetallic, ceramic, amorphous material, glass, clay and/or carbonaceous material (see ¶[0054]), wherein the particulates contained in the fluidized bed may be preheated prior to introduction of the coating material vapor to temperatures up to 1,000° C, or 1,500° C, e.g., from 20° C, or 25° C to 500° C, or to 1,000° C (see ¶[0058]; see also claims, 15 - 16), and wherein a typical configuration of a fluidized bed includes a stand pipe, means for introducing solid particulates into the standpipe, and a sufficient upward flow of a fluidizing medium, such as a gas, to lift the solid particulates, with operating conditions in a riser set so that the solid particulates coexist in a dense and dilute state or regime that breaks down the agglomerates and provides for high heat and mass transfer rates, and the dilute state or regime is used to deposit the vapor of coating material, such that the high gas/solid velocities in the dilute zone promote the even deposition of the vapor and, thereby, even encapsulation of the individual particulates with a uniform coating film (see ¶[0063]).
Application of the Cited Art to the Claims 
prima facie obvious at the time of the invention to prepare particles of amorphous microporous silica, loaded with a pharmaceutically active ingredient, at a loading of 10% wgt, wherein the particles originated from a silica sol comprising tetraethoxysilane (TEOS), the sol prepared by adding an HCl solution dropwise to a mixture of TEOS, ethanol, and water under magnetic stirring, aging the acidified mixture for 3 hours, adding 18 mL of the sol to 150 mL of silicone oil under magnetic stirring overnight, centrifuging for 2 min at 837 g, removing residual silicone oil via multiple rinses with a water-ethanol mixture, drying the silica at 55° C for 48 hours and calcining the spheres, as taught by Verraedt (2011), wherein the particles are coated with a surface component comprising a silicate, wherein the coated particulates and the coating compositions display improved biological activity, as well as related bone grafting materials comprising the particulates, wherein thermal spraying is used to coat the particulates with a silicate glass component, wherein the silicate glass-coated particles can be used in bone graft materials, wherein such coating offer advantages such as melting at lower temperatures to more effectively coat the substrate particles, preserving the chemical composition of the coated particles at those lower temperatures, and incorporating biological advantages of the silicate coating materials into bone graft materials comprising the coated particles, particularly for implantation into osseous sites in vivo, wherein the coated particles are dried at temperatures up to about 200° C  (see ¶[0023]), as taught by Shimp ‘188, and wherein physical vapor deposition techniques are used to coat particulates suspended in a fluidization gas, comprising introducing a physical vapor deposition cloud into a fluidized bed chamber that contains the particulates to be coated suspended in the fluidization gas, such that, as the vapor passes through the fluidized bed, the suspended particulates are coated with a coating material, wherein combining fluidized see ¶[0042]), wherein the coating material comprises a glass, wherein the particulates contained in the fluidized bed may be preheated prior to introduction of the coating material vapor to temperatures from 20° C to 1,000° C, and wherein the high gas/solid velocities in the dilute zone promote the even deposition of the vapor and, thereby, even encapsulation of the individual particulates with a uniform coating film, as taught by Lemke ‘266.  One of ordinary skill in the relevant art would be motivated to do so, with a reasonable expectation n of success in so doing, by the express teachings of Shimp ‘188, with respect to adding a glass coating, to the effect that a silicate glass coating offers advantages such as melting at lower temperatures to more effectively coat the substrate particles, preserving the chemical composition of the coated particles, and that the biological advantages of the silicate coating materials can be incorporated into bone graft materials comprising the coated particles, particularly for implantation into osseous sites in vivo, and by the teachings of Lemke ‘266, with respect to the method of application of the glass coating, to the effect that the high gas/solid velocities in the dilute zone of a fluidized bed reactor promote the even deposition of the vapor and, thereby, even encapsulation of the individual particulates with a uniform coating film.
	With respect to claim 44, which claim recites a limitation directed to the coating material having “a greater dissolution rate in aqueous media than in alcoholic media,” the Examiner notes that the cited references do not expressly characterize glassy coating materials in such terms.  However, the Examiner further notes that Shimp ‘188 teaches that the disclosed coating 2-Na20-CaO-P20 or Na20-K20-Mg0-Ca-B203-P205-SiO2 systems.  In addition, Applicants’ specification, at ¶[0018], states that 
[T]he alkali phosphate and alkali silicate glassy materials comprise at least one oxide selected from alkali metal oxides and alkaline earti1 metal oxides. In one embodiment, the alkali phosphate and alkali silicate glassy materials comprise only one oxide. Suitably, the oxide is Na2O.  . . .  In another embodiment, the alkali phosphate and alkali silicate glassy materials comprise Na20, and optionally one or more other oxides selected from suitable glass-modifying oxides such as calcium oxide and magnesium oxide. Such ternary and quaternary systems offer a greater degree of flexibility depending on the desired solubility characteristics of the coating.
	It is the Examiner’s position, therefore, that the glass coating materials disclosed in Shimp ‘188 would necessarily possess a greater solubility in water than in an alcohol, such as ethanol, given the oxide contents of those glasses, as evidenced by Applicants’ specification as quoted above.
With respect to claim 54, which claim recites limitations directed to the inlet and outlet temperatures of the fluidized bed apparatus used in the coating method, the Examiner first notes that the cited references do not expressly disclose temperature ranges for operation of the fluidized bed coating apparatus that are congruent with the claimed ranges.  However, the Examiner further notes that Lemke ‘266 discloses that the particles to be coated can be heated within the fluidized bed apparatus at temperatures in the range of 20 - 1000° C before introduction of the coating composition into the apparatus, with subsequent coating of the particles.  It is the Examiner’s position that the cited art teaches a range of temperature conditions o that significantly overlap with, or encompass, the claimed temperature range and, See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”  With respect to the outlet temperature from the fluidized bed apparatus, the Examiner notes that the reference do  not disclose an explicit exit temperature or range of temperature.  However, it is the Examiners position that adjustment of the operating conditions of the coating apparatus would amount to nothing more than optimization of a result-effective variable, particularly in light of the disclosures of Lemke ‘266 directed to operating conditions for the fluidized bed coating apparatus (see ¶¶[0055] – [0058]).
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 44 – 62 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619